Title: To Thomas Jefferson from James Maury, 4 July 1793
From: Maury, James
To: Jefferson, Thomas


Liverpool, 4 July 1793. There has been no material change since the price current of 3 June enclosed in his last letter. He will pay special attention to the orders about the American flag in TJ’s 21 Mch. letter. His brother Fontaine informs him the bond has been effected. On 23 June the Aerial of Philadelphia, Stephen Decatur master, was seized and brought here by the Liverpool privateer Union while on its way from St. Thomas to Bordeaux with 24 French passengers and sundry merchandise, enough of which the captors claim is French property to justify the capture. The usual proceedings have just begun, and Decatur has left for London. On 1 July the George, Captain Latouche, bound from Baltimore to Le Havre with a cargo of flour, was brought here after being captured on 21 June by the Liverpool privateer Ann, recaptured by the French, and then taken by another Liverpool privateer. He encloses an 8 June paper just published.
